                IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA
                         CHARLESTON DIVISION
                             IN ADMIRALTY


Carver Stevedoring Services,   )
Inc.,                          )
                               )
     Plaintiff,                )
                               )
vs.                            )Civil Action 2:20- cv-01344-DCN
                               )
M/V NAVIOS CHRISTINE B (IMO No.)
9496238), her engines, boilers,)
tackle, appurtenances, etc.,   )
in rem, and Imba maritime,     )
S.A., Coasters Ventures, Ltd., )
and Navios Maritime Partners, )
L.P., in personam,             )
                               )
     Defendants.               )
                               )
_______________________________)        (NON-JURY)

             ATTORNEY AFFIDAVIT FOR RULE B ATTACHMENT

     Pursuant to 28 U.S.C. § 1746, I, Albert G. Bilbrey, Jr., Esq.,

declare under penalty of perjury that the following is true and

correct:

  1. I am an attorney with Cooper & Bilbrey, P.C. and I am counsel

     of record for Plaintiff Carver Stevedoring Services, Inc.

     (hereinafter “Plaintiff” or “Carver”).

  2. I am admitted to practice before this Honorable Court.           The

     facts   stated   in   this   affidavit   are   within   my   personal

     knowledge and are true and correct.

  3. On behalf of Plaintiff I filed a verified complaint containing
    a prayer for process to attach Defendant’s vessel M/V NAVIOS

    CHRISTINE B (IMO No. 9496238).

  4. After a diligent search I could not locate the in personam

    Defendants in this district.

  5. Upon information and belief, the in personam Defendants are

    foreign corporations with foreign addresses and cannot be

    found within the district.

  I declare under penalty of perjury that the foregoing is true

and correct.

Dated: April 8, 2020
     Mount Pleasant, South Carolina

                                       s/ Albert G. Bilbrey, Jr.
                                       Albert G. Bilbrey, Jr.
